Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/05/2021.

Examiner's Statement of reason for Allowance
Claims 1, 3-7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method and system of information processing.
The closest prior art, as previously recited, Coughlan (US 7,564,476), Blom (US 2013/0326578), Winterstein (US 2014/0362163), O’Gorman (US 2011/0242345), Kee (US 2012/0327177) are also generally directed to various aspects of information processing.  However, none of prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 16, 17.  For example, none of the cited prior art teaches or suggest the steps of: acquire interaction evaluation of a first user of a communication destination device, wherein the interaction evaluation indicates an interaction history between the first user and a second user of a communication source device; calculate an emotion value of the first user based on the acquired interaction evaluation; determine a level of trust between the first user and the second user based on the calculated emotion value of the first user;
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439